Filed 4/20/16 P. v. Bravo CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B266498
                                                                          (Super. Ct. No. 2008017930)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

ARTURO BRAVO,

     Defendant and Appellant.



                   Arturo Bravo appeals an order revoking his Post Release Community
Supervision (PRCS; Pen. Code, § 3450 et seq.) and sentencing him to 120 days county
      1
jail. Appellant contends that his due process rights were violated because he was not
arraigned within 10 days of his arrest or provided a Morrissey-compliant probable cause
hearing (Morrissey v. Brewer (1972) 408 U.S. 471 [33 L.Ed.2d 484] (Morrissey).) We
affirm.




1
    All statutory references are to the Penal Code unless otherwise stated.
                                   Procedural History
             In 2010 appellant was sentenced to six years state prison after he was
convicted by plea of transportation of a controlled substance (Health & Saf. Code,
§ 11352, subd. (a)) with a prior narcotics conviction enhancement (Health & Saf. Code,
§ 11370.2 subd. (a).) Appellant was released from prison in late 2012 and placed on
three years PRCS supervision.
             On June 5, 2015, appellant was arrested for violating his PRCS terms. The
Ventura County Probation Agency conducted a probable cause hearing on June 8, 2015,
determined there was probable cause for the alleged violation, and advised appellant that
the recommended sanction was 180 days county jail. Appellant rejected the
recommendation and requested counsel.
             On June 11, 2015, the Ventura County Probation Agency filed a petition to
revoke PRCS. (§ 3455, subd. (a).) Appellant filed a Williams motion to dismiss the
petition (Williams v. Superior Court (2014) 230 Cal.App.4th 636) on the ground that he
was not arraigned or provided a Morrissey-compliant probable cause hearing. The trial
court denied the motion. On July 6, 2015, the court found appellant in violation of PRCS
and ordered appellant to serve 120 days county jail with 64 days credit.

                                       Discussion
             The PRCS revocation procedures here utilized are consistent with
constitutional, statutory, and decisional law. These procedures do not violate concepts of
equal protection or due process of law. We so held in People v. Gutierrez (2016), 245
Cal.App.4th 393, 402.) We follow our own precedent. Appellant's contentions are
without merit.




                                            2
             The judgment (order revoking PRCS) is affirmed.
             NOT TO BE PUBLISHED.


                                                    YEGAN, J.

We concur:


             GILBERT, P. J.


             PERREN, J.




                                         3
                                Donald Coleman, Judge

                           Superior Court County of Ventura

                          ______________________________


             Stephen P. Lipson, Public Defender and Michael C. McMahon, Chief
Deputy, William Quest, Senior Deputy, for Defendant and Appellant.


             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Victoria B.
Wilson, Supervising Deputy Attorney General, Chung L. Mar, Deputy Attorney General,
for Plaintiff and Respondent.